DETAILED ACTION
Applicant's amendment filed 23 December 2020 is acknowledged.  Claims 2, 9, 10, 12, 13, 15, 22, 23, 25, and 26 have been cancelled.  Claims 1, 3-8, 11, 14, 16-21, and 24 have been amended.  Claims 34-45 have been added.  Claims 1, 3-8, 11, 14, 16-21, 24, and 27-45 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements filed 23 December 2020 (two listings) have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Terminal Disclaimer
The terminal disclaimer filed on 23 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10160798 (IDS) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment, in conjunction with the Remarks provided and the terminal disclaimer, have obviated the rejections of record.  It is noted that the Specification was .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica H Roark, telephone number 571-270-1960.  The examiner works a flexible schedule, but she can normally be reached Monday to Friday between 8 am and 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU, can be reached at 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643